Exhibit ARTICLES OF INCORPORATION OF ETELCHARGE.COM The undersigned proposes to form a corporation under the laws of the State of Nevada, relating to private corporations, and to that end hereby adopts articles of incorporation as follows: ARTICLEONE NAME The name of the corporation is ETELCHARGE.COM. ARTICLETWO LOCATION The registered office of this corporation is at 318 North Carson Street, Suite 214, City of Carson City, State of Nevada, 89701. The resident agent is State Agent and Transfer Syndicate, Inc. ARTICLETHREE PURPOSES This corporation is authorized to carry on any lawful business or enterprise. ARTICLEFOUR CAPITAL STOCK The amount of the total authorized capital of this corporation is $30,000 as 10,000,000 shares each with a par value of three tenths of a cent ($0.003). Such shares are non-assessable. ARTICLEFIVE DIRECTORS The initial governing board of this corporation shall be styled directors and shall have one member. The name and address of the member of the first board of directors is: Carl O.
